      Case 1:16-cv-04923-VM-KNF Document 175 Filed 03/11/19 Page 1 of 13

                                                             l'SDC SD~Y
                                                             I)(   Wl '"ff:'iT

UNITED STATES DISTRICT COURT                                 EL, CTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK



--------------- X
YI XIANG, Individually and on Behalf of All   Civil Action No. 1:16-cv-04923-VM-KNF
Others Similarly Situated,                    (Consolidated)

                            Plaintiff,        CLASS ACTION

        VS.                                             ORDER PRELIMINARILY
                                              APPROVING SETTLEMENT AND
INOV ALON HOLDINGS, INC., KEITH R.            PROVIDING FOR NOTICE
DUNLEAVY, THOMAS R. KLOSTER,
DENISE K. FLETCHER, ANDRE S.        .
HOFFMANN, LEED. ROBERTS, WILLIAM :
J. TEUBER JR., GOLDMAN SACHS & CO., .
MORGAN STANLEY & CO. LLC,
CITIGROUP GLOBAL MARKETS INC.,
MERRILL LYNCH, PIERCE, FENNER &
SMITH, INCORPORATED and UBS
SECURITIES LLC,

                            Defendants.
---------------x




1535150_1
      Case
      Case 1:16-cv-04923-VM-KNF
           1:16-cv-04923-VM-KNF Document
                                Document 175
                                         174 Filed
                                             Filed 03/11/19
                                                   03/06/19 Page
                                                            Page 22 of
                                                                    of 13
                                                                       12




            WHEREAS, an action pending before this Court is styled Xiang v. !nova/on Holdings, Inc.,

et al., No. 1:16-cv-04923-VM-KNF (S.D.N.Y.) (the "Litigation'');

            WHEREAS, Lead Plaintiff having made a motion, pursuant to Federal Rule of Civil

Procedure 23( e), for an order preliminarily approving the Settlement of this Litigation, in accordance

with a Stipulation of Settlement, dated February 19, 2019 (the "Stipulation"), which, together with

the Exhibits annexed thereto, sets forth the terms and conditions for a proposed Settlement of the

Litigation between the Settling Parties and for dismissal of the Litigation against the Released

Defendant Parties with prejudice upon the terms and conditions set forth therein; and the Court

having read and considered ( 1) the motion for preliminary approval of the Settlement, and the papers

filed and arguments made in connection therewith, and (2) the Stipulation and the Exhibits annexed

thereto;

            WHEREAS, the Settling Parties having consented to the entry of this Order; and

            WHEREAS, unless otherwise defined, all terms used herein have the same meanings as set

forth in the Stipulation.

            NOW, THEREFORE, IT IS HEREBY ORDERED:

            1.     The Court has reviewed the Stipulation and does hereby preliminarily approve the

Stipulation and the Settlement set forth therein as fair, reasonable and adequate, subject to further

consideration at the Final Approval Hearing described below.

            2.     The Court modifies the class certified in its September 18, 2018 Order to clarify the

ending date and provide other technical amendments. The Class shall be defined as all Persons who

purchased or otherwise acquired, on or before August 5, 2015, Inovalon common stock. Excluded

from the Class are: Defendants, the officers and directors of Inovalon during the Class Period,

members of the immediate family of any Individual Defendant and the legal representatives, heirs,


                                                   - 1-
1535150_1
      Case 1:16-cv-04923-VM-KNF Document 175 Filed 03/11/19 Page 3 of 13
      Case 1:16-cv-04923-VM-KNF Document 174 Filed 03/06/19 Page 3 of 12




successors or assigns of any of the foregoing, as well as any entity in which Defendants have or had

a controlling interest, provided, however, that any "Investment Vehicle" shall not be excluded from

the Class. Also excluded from the Class is any Class Member that validly and timely requests

exclusion in accordance with the requirements set by the Court.

            3.   The Court preliminarily finds that the proposed Settlement should be approved as:

(i) it is the result of serious, extensive arm's-length and non-collusive negotiations; (ii) falling within

a range ofreasonableness warranting final approval; (iii) having no obvious deficiencies; (iv) there is

no substantive deviation from the Class previously certified by the Court; and (v) warranting notice

of the proposed Settlement to Class Members and further consideration of the Settlement at the

fairness hearing described below.

            4.   A hearing shall be held before this Court on     Jv j j~ , 2019, at)O 'i.m.
[a date that is one hundred (100) calendar days or more from the date of this Order] (the "Final

Approval Hearing"), at the Daniel Patrick Moynihan, United States District Court for the Southern

District of New York, 500 Pearl Street, New York, NY 10007, to determine whether the proposed

Settlement of the Litigation on the terms and conditions provided for in the Stipulation is fair,

reasonable and adequate to the Class and should be approved by the Court; to determine whether a

Judgment as provided in ,it .15 of the Stipulation should be entered; to determine whether the

proposed Plan of Allocation should be approved; to determine the amount of attorneys' fees and

expenses that should be awarded to Lead Plaintiffs Counsel; to determine any award to Lead

Plaintiff pursuant to 15 U.S.C. §77z-l(a)(4); to hear any objections by Class Members to: (i) the

Settlement or Plan of Allocation; (ii) the award of attorneys' fees and expenses to Lead Plaintiff's

Counsel; and (iii) the award to Lead Plaintiff pursuant to 15 U.S.C. §77z-l(a)(4); and to consider




                                                   - 2-
1535150_1
      Case
      Case 1:16-cv-04923-VM-KNF
           1:16-cv-04923-VM-KNF Document
                                Document 175
                                         174 Filed
                                             Filed 03/11/19
                                                   03/06/19 Page
                                                            Page 4
                                                                 4 of
                                                                   of 13
                                                                      12




such other matters the Court deems appropriate. The Court may adjourn the Final Approval Hearing

without further notice to the Class.

            5.    The Court approves the form, substance, and requirements of the Notice of Proposed

Settlement of Class Action ("Notice") and Proof of Claim and Release form ("Proof of Claim"),

substantially in the forms annexed hereto as Exhibits A-1 and A-2, respectively.

            6.    The Court approves the f01m of the Summary Notice, substantially in the form

annexed hereto as Exhibit A-3.

            7.    The firm of Gilardi & Co. LLC ("Claims Administrator") is hereby appointed to

supervise and administer the notice procedure as well as the processing of claims as more fully set

forth below.

            8.    Not later than   f..:rr\\ :L, 2019 [a date twenty-one (21) calendar days after the
Court signs and enters this Order] (the "Notice Date"), the Claims Administrator shall cause a copy

of the Notice and Proof of Claim, substantially in the forms annexed hereto, to be mailed by First-

Class Mail to all Class Members who can be identified with reasonable effort and to be posted on its

website at www.InovalonSecuritiesSettlement.com.

            9.    Not later than   Apt'"\\ ?>, 2019 [a date seven (7) calendar days after the Notice
Date], the Claims Administrator shall cause the Summary Notice to be published once in The Wall

Street Journal, and once over a national newswire service.

            10.   At least seven (7) calendar days prior to the Final Approval Hearing, Lead Counsel

shall serve on Defendants' Counsel and file with the Court proof, by affidavit or declaration, of such

mailing and publishing.

            11.   The Claims Administrator shall use reasonable efforts to give notice to nominee

purchasers such as brokerage firms and other persons or entities who purchased or otherwise


                                                   -3-
1535150_1
      Case 1:16-cv-04923-VM-KNF Document 175 Filed 03/11/19 Page 5 of 13
      Case 1:16-cv-04923-VM-KNF Document 174 Filed 03/06/19 Page 5 of 12




acquired shares oflnovalon common stock on or prior to August 5, 2015 as record owners but not as

beneficial owners. Such nominee purchasers are directed, within fourteen ( 14) business days of their

receipt of the Notice, to either forward copies of the Notice and Proof of Claim to their beneficial

owners or to provide the Claims Administrator with lists of the names and addresses of the beneficial

owners, and the Claims Administrator is ordered to send the Notice and Proof of Claim promptly to

such identified beneficial owners. Nominee purchasers who elect to send the Notice and Proof of

Claim to their beneficial owners shall send a statement to the Claims Administrator confirming that

the mailing was made as directed. Additional copies of the Notice shall be made available to any

record holder requesting such for the purpose of distribution to beneficial owners, and such record

holders shall be reimbursed from the Settlement Fund, upon receipt by the Claims Administrator of

proper documentation, for the reasonable expense of sending the Notice and Proof of Claim to

beneficial owners.

            12.   The form and content of the notice program described herein and the methods set

forth herein for notifying the Class of the Settlement and its terms and conditions, the Fee and

Expense Application, and the Plan of Allocation meet the requirements of Rule 23 of the Federal

Rules of Civil Procedure, the Private Securities Litigation Reform Act of 1995 and due process,

constitute the best notice practicable under the circumstances, and shall constitute due and sufficient

notice to all Persons entitled thereto.

            13.   All fees, costs, and expenses incurred in identifying and notifying Members of the

Class shall be paid from the Settlement Fund and in no event shall any of the Released Defendant

Party bear any responsibility for such fees, costs, or expenses.

            14.   All Class Members (except Persons who request exclusion pursuant to ill 7 below)

shall be bound by all determinations and judgments in the Litigation concerning the Settlement,


                                                 -4-
1535150 I
      Case
      Case 1:16-cv-04923-VM-KNF
           1:16-cv-04923-VM-KNF Document
                                Document 175
                                         174 Filed
                                             Filed 03/11/19
                                                   03/06/19 Page
                                                            Page 66 of
                                                                    of 13
                                                                       12




including, but not limited to, the releases provided for therein, whether favorable or unfavorable to

the Class, regardless of whether such Persons seek or obtain by any means, including, without

limitation, by submitting a Proof of Claim or any similar document, any distribution from the

Settlement Fund or the Net Settlement Fund.

            15.   Class Members who wish to participate in the Settlement shall complete and submit a

Proof of Claim in accordance with the instructions contained therein. Unless the Court orders

otherwise, all Proofs of Claim must be postmarked or submitted electronically no later than

0 J ~ 20, 2019 [a date one hundred twenty (120) calendar days from the Notice Date]. Any
Class Member who does not submit a Proof of Claim within the time provided shall be barred from

sharing in the distribution of the proceeds of the Net Settlement Fund, unless otherwise ordered by

the Court, but shall nevertheless be bound by any final judgment entered by the Court.

Notwithstanding the foregoing, Lead Counsel shall have the discretion (but not the obligation) to

accept late-submitted claims for processing by the Claims Administrator so long as distribution of

the Net Settlement Fund is not materially delayed thereby. No person shall have any claim against

Lead Plaintiff, Lead Plaintiffs Counsel or the Claims Administrator by reason of the decision to

exercise such discretion whether to accept late submitted claims.

            16.   Any Member of the Class may enter an appearance in the Litigation, at his, her, or its

own expense, individually or through counsel of his, her, or its own choice. If they do not enter an

appearance, they will be represented by Lead Counsel.

            17.   Any Person falling within the definition of the Class may, upon request, be excluded

or "opt out" from the Settlement Class. Any such Person must submit to the Claims Administrator a

request for exclusion ("Request for Exclusion"), by First-Class Mail, postmarked no later than

~ne.. lt, 2019 [a date twenty-one (21) calendar days prior to the Final Approval Hearing].            A


                                                   -5-
1535150 I
      Case 1:16-cv-04923-VM-KNF Document 175 Filed 03/11/19 Page 7 of 13
       Case 1:16-cv-04923-VM-KNF Document 174 Filed 03/06/19 Page 7 of 12




Request for Exclusion must be signed and state: (a) the name, address, and telephone number of the

Person requesting exclusion; (b) all of the Person's purchases or acquisitions oflnovalon common

stock on or prior to August 5, 2015, including the number of shares of Inovalon common stock

purchased or acquired, the dates and the number of those shares sold, and the price received for each

such sale; and (c) that the Person wishes to be excluded from the Class. All Persons who submit

valid and timely Requests for Exclusion in the manner set forth in this paragraph shall have no rights

under the Stipulation, shall not share in the distribution of the Net Settlement Fund, and shall not be

bound by the Stipulation or any final judgment.

            18.   The Claims Administrator shall cause to be provided simultaneously to Lead Counsel

and Defendants' Counsel copies of all Requests for Exclusion, and any written revocation of

Requests for Exclusion, as expeditiously as possible.

            19.   Any Member of the Class may appear at the Final Approval Hearing and object ifhe,

she, or it has any reason why the proposed Settlement of the Litigation should not be approved as

fair, reasonable and adequate, or why a judgment should not be entered thereon, why the Plan of

Allocation should not be approved, or why fees, costs, and expenses should not be awarded to Lead

Plaintiffs Counsel or Lead Plaintiff; provided, however, that no Class Member or any other Person

shall be heard at the Final Approval Hearing or entitled to contest the approval of the terms and

conditions of the proposed Settlement, or, if approved, the Judgment to be entered thereon approving

the same, or the order approving the Plan of Allocation, or any fees and expenses to be awarded to

Lead Plaintiffs Counsel or Lead Plaintiff, unless the Person objecting has filed said written

objections and copies of any papers and briefs with the Clerk of the United States District Court for

the Southern District of New York and mailed copies thereof by first-class mail to Robbins Geller

Rudman & Dowd LLP, Ellen Gusikoff Stewart, 655 West Broadway, Suite 1900, San Diego, CA


                                                 -6-
1535150~1
      Case
      Case 1:16-cv-04923-VM-KNF
           1:16-cv-04923-VM-KNF Document
                                Document 175
                                         17 4 Filed
                                              Filed 03/11/19
                                                    03/06/19 Page
                                                             Page 88 of
                                                                     of 13
                                                                        12




92101, and Susan L. Saltzstein, Skadden, Arps, Slate, Meagher & Flom LLP, Four Times Square,

New York, NY 10036 no later than      J   l.A)'\~   lj, , 2019 [a date twenty-one (21) calendar days
prior to the Final Approval Hearing]. Any Member of the Class who does not make his, her, or its

objection in the manner provided shall be deemed to have waived such objection and shall forever be

foreclosed from making any objection to the fairness, reasonableness or adequacy of the proposed

Settlement as incorporated in the Stipulation, to the Plan of Allocation, or to the award of fees, costs

and expenses to Lead Plaintiffs Counsel or Lead Plaintiff, unless otherwise ordered by the Court.

Attendance at the Final Approval Hearing is not necessary. However, Persons wishing to be heard

orally in opposition to the approval of the Settlement, the Plan of Allocation, and/or the application

for an award of fees, costs, and expenses are required to indicate in their written objection their

intention to appear at the hearing and to include in their written objections the identity of any

witnesses they may call to testify and copies of any exhibits they intend to introduce into evidence at

the Final Approval Hearing. Class Members do not need to appear at the Final Approval Hearing or

take any other action to indicate their approval.

            20.   Any Class Member who does not object to the Settlement and/or the Plan of

Allocation, and any Class Member who does not object to Lead Plaintiffs Counsel's application for

an award of attorneys' fees and expenses in the manner prescribed herein and in the Notice shall be

deemed to have waived such objection, shall be deemed a Class Member and shall forever be

foreclosed from making any objection to the fairness, adequacy or reasonableness of the proposed

Settlement, this Order and the Judgment to be entered approving the Settlement, the Plan of

Allocation and/or the application by Lead Plaintiffs Counsel for an award of attorneys' fees and

expenses.




                                                    -7-
1535150_1
       Case
       Case 1:16-cv-04923-VM-KNF
            1:16-cv-04923-VM-KNF Document
                                 Document 175
                                          174 Filed
                                              Filed 03/11/19
                                                    03/06/19 Page
                                                             Page 9
                                                                  9 of
                                                                    of 13
                                                                       12




             21.   All funds held by the Escrow Agent shall be deemed and considered to be in custodia

legis, and shall remain subject to the jurisdiction of the Court, until such time as such funds shall be

distributed pursuant to the Stipulation and/or further order(s) of the Court.

             22.   All papers in support of the Settlement, Plan of Allocation, and any application by

Lead Plaintiff's Counsel for attorneys' fees and expenses and payment of costs and expenses to Lead

Plaintiff shall be filed and served no later than   :fu...ne-- 1:, 2019 [a date thirty-five (35) calendar
days prior to the Final Approval Hearing], and any reply papers shall be filed and served no later

than   J,)'.J b ,        2019 [a date seven (7) calendar days prior to the Final Approval Hearing].

             23.   The Released Defendant Parties shall have no responsibility for the Plan of Allocation

or any application for attorneys' fees or expenses submitted by Lead Plaintiff's Counsel or Lead

Plaintiff, and such matters will be considered by the Court separately from the fairness,

reasonableness, and adequacy of the Settlement.

             24.   At or after the Final Approval Hearing, the Court shall determine whether the Plan of

Allocation proposed by Lead Counsel, and any application for attorneys' fees and expenses, should

be approved. The Court reserves the right to enter the Order and Final Judgment approving the

Settlement regardless of whether it has approved the Plan or Allocation or awarded attorneys' fees

and/or expenses.

             25.   All reasonable expenses incurred in identifying and notifying Class Members as well

as administering the Settlement Fund shall be paid as set forth in the Stipulation. In the event the

Court does not approve the Settlement, or it otherwise fails to become effective, neither Lead

Plaintiff nor Lead Plaintiff's Counsel nor the Claims Administrator shall have any obligation to

repay any amounts actually and properly incurred or disbursed pursuant to ~~2.10 or 2.12 of the

Stipulation.


                                                    -8-
I 535150_1
     Case
     Case 1:16-cv-04923-VM-KNF
          1:16-cv-04923-VM-KNF Document
                               Document 175
                                        174 Filed
                                            Filed 03/11/19
                                                  03/06/19 Page
                                                           Page 10
                                                                10 of
                                                                   of 13
                                                                      12




        26.       Neither the Stipulation, nor any ofits terms or provisions, nor any of the negotiations,

discussions, proceedings connected with it, nor any act perfonned or document executed pursuant to

or in furtherance of the Stipulation or the Settlement may be construed as an admission or

concession by the Defendants or any other Released Defendant Parties of the truth of any of the

allegations in the Litigation, or of any liability, fault, or wrongdoing of any kind, or offered or

received in evidence, or otherwise used by any person in the Litigation, or in any other action or

proceeding, whether civil, criminal, or administrative, in any court, administrative agency, or other

tribunal, except in connection with any proceeding to enforce the terms of the Stipulation. The

Released Defendant Parties, Lead Plaintiff, Class Members, and each of their counsel may file the

Stipulation and/or the Judgment in any action that may be brought against them in order to support a

defense or counterclaim based on principles of res judicata, collateral estoppel, release, good faith

settlement, judgment bar or reduction or any other theory of claim preclusion or issue preclusion or

similar defense or counterclaim.

            27.   All proceedings in the Litigation are stayed until further order of this Court, except as

may be necessary to implement the Settlement or comply with the terms of the Stipulation. Pending

final determination of whether the Settlement should be approved, neither the Lead Plaintiff nor any

Class Member, either directly, representatively, or in any other capacity shall commence or

prosecute against any of the Released Defendant Party any action or proceeding in any court or

tribunal asserting any of the Released Claims.

            28.   The Court reserves the right to alter the time or the date of the Final Approval

Hearing without further notice to Class Members, and retains jurisdiction to consider all further

applications arising out of or connected with the proposed Settlement. The Court may approve the




                                                    -9-
1535150 I
     Case 1:16-cv-04923-VM-KNF Document 175 Filed 03/11/19 Page 11 of 13
     Case 1:16-cv-04923-VM-KNF Document 174 Filed 03/06/19 Page 11 of 12




Settlement, with such modifications as may be agreed to by the Settling Parties, if appropriate,

without further notice to the Class.

        29.        If the Settlement fails to become effective as defined in the Stipulation or is

terminated, then, in any such event, the Stipulation, including any amendment(s) thereof: except as

expressly provided in the Stipulation, and this Order shall be null and void, of no further force or

effect, and without prejudice to any Settling Party, and may not be introduced as evidence or used in

any actions or proceedings by any person or entity against the Settling Parties, and they shall be

deemed to have reverted to their respective litigation positions as of January 17, 2019.

        IT IS SO ORDERED.


DATED:        ;/jlL~d 2#1cJ
               (                       .
                                                   E H ORAfilVICTOR MARRERO
                                                 SENIOR UNITED STATES DISTRICT JUDGE




                                                - 10 -
1535150 I
     Case
     Case 1:16-cv-04923-VM-KNF
          1:16-cv-04923-VM-KNF Document 175 Filed
                               Document 174 Filed 03/06/19
                                                  03/11/19 Page
                                                           Page 12
                                                                12 of
                                                                   of 12
                                                                      13




                                 CERTIFICATE OF SERVICE

       I, Daniel J. Pfefferbaum, hereby certify that on March 6, 2019, I authorized a true and correct

copy of the foregoing document to be electronically filed with the Clerk of the Court using the

CM/ECF system, which will send notification of such public filing to all counsel registered to

receive such notice. I further certify under penalty of perjury under the laws of the United States of

America that the foregoing is true and correct. Executed on March 6, 2019, at San Francisco,

California.



                                                             s/ Daniel J. Pfefferbaum
                                                           DANIEL J. PFEFFERBAUM
 Case 1:16-cv-04923-VM-KNF Document 175 Filed 03/11/19 Page 13 of 13
 Case 1:16-cv-04923-VM-KNF Document 174-1 Filed 03/06/19 Page 1 of 1




INDEX OF EXHIBITS TO [PROPOSED] ORDER PRELIMINARILY APPROVING
            SETTLEMENT AND PROVIDING FOR NOTICE

                        DOCUMENT                           EXHIBIT

   Notice of Proposed Settlement of Class Action             A-1

   Proof of Claim and Release                                A-2

   Summary Notice of Proposed Settlement of Class Action     A-3
